UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2439


SHAOMIN SUI,

                    Plaintiff - Appellant,

             v.

FEDEX GROUND PACKAGE SYSTEM, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah Lynn Boardman, District Judge. (1:19-cv-03318-DLB)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaomin Sui, Appellant Pro Se. Renee Lynn Bowen, FRANKLIN & PROKOPIK,
Baltimore, Maryland; Brian James Kluckman, FEDEX GROUND, Moon Township,
Pennsylvania; William George Whitman, IV, FEDEX GROUND, Coraopolis,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaomin Sui seeks to appeal an arbitration award.        This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The arbitration award Sui seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




                                            2